Hines, J.
This ease is controlled by the rulings in Talmadge v. Cordell, ante. It follows that the judgment in the main bill of exceptions is affirmed; and that the judgment in the cross-bill of exceptions is reversed in so far as it provided, after sustaining the plaintiff’s de*601murrer to the answer of the defendant, that the matters therein set up could be considered upon the issues whether the defendant acted in good faith in the premises, and whether the plaintiff was barred by laches.
Nos. 6765, 6771.
December 13, 1928.
Rehearing denied January 23, 1929.

Judgment affirmed on the main Mil of exceptions, and affirmed in part and reversed in part on the eross-Mll.


All the Justices concur.